Case 4:19-cv-00180-ALM-KPJ Document 145 Filed 09/18/19 Page 1 of 10 PageID #: 3128



                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  Edward Butowsky, in his personal and             §
  professional capacities,                         §
                                                   §
         Plaintiff,                                §
                                                   §
  v.                                               §
                                                   §
  Michael Gottlieb, Meryl Governski,               §
  Boies Schiller Flexner LLP, Brad                 §
  Bauman, The Pastorum Group,                      §               Case No. 4:19-cv-180
  Leonard A. Gail, Eli J. Kay-Oliphant,            §
  Suyash Agrawal, Massey & Gail LLP,               §
  Gregory Y. Porter, Michael L. Murphy,            §
  Bailey & Glasser LLP, Turner Broadcasting        §
  System, Inc., Anderson Cooper,                   §
  Gary Tuchman, Oliver Darcy, Tom Kludt,           §
  The New York Times Company, Alan Feuer,          §
  Vox Media, Inc., and Jane Coaston,               §
                                                   §
         Defendants.                               §

    MASSEY & GAIL DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(2)

         Plaintiff Edward Butowsky’s response in opposition to the M&G Defendants’ Motion to

  Dismiss for lack of personal jurisdiction fails to make a serious case that they are subject to

  personal jurisdiction in Texas. In fact, Plaintiff concedes that the M&G Defendants are not

  subject to general jurisdiction in Texas. Resp. at 2. Moreover, his argument for specific

  jurisdiction is limited to the “effects” he allegedly suffered in Texas. Plaintiff’s reliance on the

  Supreme Court’s 1984 decision in Calder v. Jones fails to recognize how significantly the

  Supreme Court narrowed the “effects” test in its much more recent 2014 decision, Walden v.

  Fiore. The Walden Court made it clear that the fact that the plaintiff felt the effect of the alleged

  defamation in his state of residence was not sufficient to establish jurisdiction under the Due




                                                   1
Case 4:19-cv-00180-ALM-KPJ Document 145 Filed 09/18/19 Page 2 of 10 PageID #: 3129



  Process Clause. Rather, the “effects” that are relevant for analyzing a court’s jurisdiction over a

  non-resident defendant are only those that the non-resident defendant intentionally directed at the

  state itself. As another Texas federal district court has recently noted, “[s]uch ‘effects’

  jurisdiction is rare.” Boyd Tech., Inc. v. Boyd Tech, Inc. (Florida), No. H-18-0972, 2018 WL

  3581709, at *8 (S.D. Tex. July 25, 2018).

         Because neither Plaintiff’s Second Amended Complaint nor his response in opposition to

  the motion to dismiss plead any such acts by the M&G Defendants, Plaintiff has failed to make

  out a prima facie case to support jurisdiction over them. In addition, Plaintiff has offered no basis

  for his request for jurisdictional discovery. As a result, the Court should deny his request for

  discovery and grant the defendants’ motion to dismiss for lack of jurisdiction.

  I.     The M&G Defendants’ Personal Jurisdictional Arguments Were Not At Issue,
         Much Less “Rejected,” in Butowsky v. Folkenflik

         Plaintiff’s introductory argument contends that “many of the arguments raised by

  Defendants Gail, Kay-Oliphant, Agrawal, and Massey & Gail . . . were raised by the defendants

  in” Butowsky v. Folkenflik, and “those arguments have been rejected.” Resp. at 1, citing

  Butowsky v. Folkenflik, 2019 WL 3712026 (E.D. Tex. Aug. 7, 2019). But the opinion that

  Plaintiff cites relates to the district court’s denial of the Folkenflik defendants’ motion to dismiss

  for failure to state a claim under Rule 12(b)(6). It did not address any personal jurisdiction

  questions, much less “reject[]” the arguments against personal jurisdiction raised by the M&G

  Defendants, as Butowsky asserts. In fact, six of the individual Folkenflik defendants moved to

  dismiss for lack of personal jurisdiction (ECF No. 23). Rather than fight the motion, Butowsky

  instead voluntarily dismissed all six of them. (ECF No. 31.)




                                                    2
Case 4:19-cv-00180-ALM-KPJ Document 145 Filed 09/18/19 Page 3 of 10 PageID #: 3130



  II.    Plaintiff’s Assertions Of Alleged Harm In Texas Do Not Establish Specific
         Jurisdiction Over The M&G Defendants

         Plaintiff unsuccessfully tries to establish specific jurisdiction over the M&G Defendants

  based on the “effects” of their actions directed at Texas in order to try to fit within the test for

  specific jurisdiction first articulated in Calder v. Jones, 465 U.S. 783, 788–89 (1984), and refined

  and narrowed in Walden v. Fiore, 571 U.S. 277, 287–88 (2014). See SAC ¶ 10. Plaintiff argues

  that the M&G Defendants “purposefully directed” their activities towards Texas “when they tried

  to cause him harm” and “bully him into silence” in the state. Resp. at 3. Plaintiff claims the facts

  here “fit squarely with Calder” because “Defendants were intentionally trying to interfere with

  Mr. Butowsky’s activities in Texas[.]” Resp. at 5. But the M&G Defendants have already

  squarely refuted this very argument in their Motion to Dismiss, where they have explained that

  all of Plaintiff’s arguments focus on Plaintiff’s connection to Texas, not the M&G Defendants’

  connection to Texas, as Walden requires. Walden, 571 U.S. at 290; see Mot. at 11–19.

         To support personal jurisdiction here, Supreme Court and Fifth Circuit case law requires

  that Texas be the “focal point” of the complained of actions and statements by the M&G

  Defendants in the Rich Lawsuit, Press Release, and Interview; that the connection with Texas be

  more than “mere injury to a forum resident;” and that “the defendant’s conduct connects him to

  the forum in a meaningful way.” Walden, 571 U.S. at 290. As the Fifth Circuit explained just last

  year, the “proper question is not whether Plaintiff experienced an injury or effect in a particular

  location but whether [Defendant’s] conduct connects it to the forum in a meaningful way.”

  Sangha v. Navig8 ShipManagement Private Ltd., 882 F.3d 96, 98, 103–04 (5th Cir. 2018); see

  also Mot. at 13–15.

         As discussed in the Motion to Dismiss, pp. 15–16, none of Plaintiff’s claims against the

  M&G Defendants—which are based on the Rich Lawsuit, Interview, and Press Release—



                                                   3
Case 4:19-cv-00180-ALM-KPJ Document 145 Filed 09/18/19 Page 4 of 10 PageID #: 3131



  involves “suit-related conduct” by the M&G Defendants that “create[d] a substantial connection

  with the forum State.” Walden, 571 U.S. at 284. The State of Texas was not the focal point of the

  Rich Lawsuit, which was filed in New York, against a major media defendant and one of its

  reporters who are based in New York, and against Plaintiff Butowsky relating to his work with

  the other two defendants. Moreover, neither the Interview nor the Press Release about which

  Plaintiff complains even mention Texas, let alone focus on Texas or any events or activities that

  occurred in Texas. See Mot. at 15. The allegedly wrongful statements by the M&G Defendants

  did not concern activity in Texas, were not made in Texas, and were not directed to Texas

  residents any more than residents of other states. See Clemens v. McNamee, 615 F.3d 374, 380

  (5th Cir. 2010) (plaintiff failed to made a prima facie showing that defendant “made statements

  in which Texas was the focal point: the statements did not concern activity in Texas; nor were

  they made in Texas or directed to Texas residents any more than residents of any state”).

         As a result, this case is clearly distinguishable from Calder and does not—as Plaintiff

  contends—”fit squarely with Calder.” Resp. at 6. Key to the Supreme Court’s holding in Calder

  that personal jurisdiction in California was proper over Florida residents was that “California

  [wa]s the focal point both of the story and of the harm suffered.” Calder, 465 U.S. at 788–89.

  The Calder court stated:

         The allegedly libelous story concerned the California activities of a California
         resident. It impugned the professionalism of an entertainer whose television
         career was centered in California. The article was drawn from California sources,
         and the brunt of the harm, in terms both of respondent’s emotional distress and
         the injury to her professional reputation, was suffered in California.

  Id. In contrast, in this case Texas was not “the focal point both of the story and of the harm

  suffered.” See id.




                                                  4
Case 4:19-cv-00180-ALM-KPJ Document 145 Filed 09/18/19 Page 5 of 10 PageID #: 3132



          As the Supreme Court stressed in Walden, “[f]or a State to exercise jurisdiction consistent

  with due process,” the “relationship among the defendant, the forum and the litigation” “must

  arise out of contacts that the ‘defendant himself’ creates with the forum State.” Walden, 571 U.S.

  at 284 (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775 (1984) (emphasis in

  original)); see also Burger King Corp v. Rudzewicz, 471 U.S. 462, 475 (1985).

          The other two cases that Plaintiff cites at page five of his Response do not help him

  because they confirm the Supreme Court’s focus on the requirement that the defendant

  purposefully direct its actions at Texas. In Halliburton Energy Servs., Inc. v. Ironshore Specialty

  Ins. Co., 921 F.3d 522, 539 (5th Cir. 2019), the Court stated that specific jurisdiction is found

  only when the out-of-state defendant “has purposefully directed its activities at the forum state

  and the litigation results from alleged injuries that arise out of or relate to those activities.” In

  Garcia v. Peterson, 319 F. Supp. 3d 863, 888 (S.D. Tex. 2018), the court stated that it “must

  consider whether the plaintiffs have made a prima facie showing that [defendant] purposefully

  directed its actions at Texas and the conspiracy claim arises out of those contacts.” Contrary to

  Plaintiff’s protestations, he has failed to allege that the M&G Defendants purposefully directed

  any of their activities at Texas.

          Crucially, Plaintiff’s quoted text from Walden concerning Calder on page four of his

  Response leaves out the Walden court’s analysis of all of the “various contacts” that the Calder

  defendant “had created with California (and not just with the plaintiff) by writing the allegedly

  libelous story.” Walden, 571 U.S. at 287. In Calder, “[t]he defendants relied on phone calls to

  ‘California sources’ for the information in their article; they wrote the story about the plaintiff’s

  activities in California; they caused reputational injury in California by writing an allegedly

  libelous article that was widely circulated in the State; and the ‘brunt’ of that injury was suffered




                                                   5
Case 4:19-cv-00180-ALM-KPJ Document 145 Filed 09/18/19 Page 6 of 10 PageID #: 3133



  by the plaintiff in that State.” Id. It was because the Court considered all of these contacts

  together that it was able to determine that jurisdiction was “therefore proper in California based

  on the ‘effects’ of their Florida conduct in California.” Id. (quoting Calder, 465 U.S. at 789).

  Plaintiff’s quotation of only the subsequent paragraph is critically incomplete, because it leaves

  out the litany of forum contacts that led the Court to base jurisdiction on the “‘effects’ of their

  Florida conduct in California.” Id.

         Accordingly, Plaintiff’s attempt to argue that Calder supports specific jurisdiction over

  the M&G Defendants plainly fails based on the distinguishable jurisdictional facts in Calder and

  the Supreme Court’s and Fifth Circuit’s clear directives that “jurisdiction is only proper where

  the ‘defendant himself’ made deliberate contact with the forum.” Carmona v. Leo Ship Mgmt.,

  Inc., 924 F.3d 190, 194 (5th Cir. 2019) (quoting Walden, 571 U.S. at 285). Unquestionably, the

  facts and law here establish the M&G Defendants’ “suit-related conduct” did not “create a

  substantial connection with the forum State.” Walden, 571 U.S. at 284. As a result, this Court

  lacks personal jurisdiction over the M&G Defendants.

         Plaintiff also argues that the exercise of jurisdiction over the M&G Defendants in Texas

  would not offend traditional notions of fair play and substantial justice, citing as authority Cole

  v. Tobacco Inst., 47 F. Supp. 2d 812, 815–16 (E.D. Tex. 1999). Resp. at 5. However, Cole,

  which was decided before Walden, is distinguishable. That case involved claims against a

  tobacco manufacturer in which the court held that the defendant was subject to jurisdiction in

  Texas under the “stream of commerce” theory. Id. The court also considered, but did not decide,

  whether defendants were subject to jurisdiction under the Calder analysis. Specifically the court

  considered the defendant’s argument that, if its alleged “wrongdoing was aimed at more than one

  state, the Calder test does not apply.” Id. The Cole court rightly rejected that argument, which




                                                  6
Case 4:19-cv-00180-ALM-KPJ Document 145 Filed 09/18/19 Page 7 of 10 PageID #: 3134



  mischaracterized the Supreme Court’s holding in Calder, and never addressed the question of

  whether the defendant’s activities were directed toward Texas. Id.

         Because the Plaintiff has failed to allege that the M&G Defendants purposefully directed

  their actions at Texas, there is no personal jurisdiction over them and Plaintiff’s claims should be

  dismissed.

  III.   Plaintiff’s Contentions That The M&G Defendants’ Declarations Are Conclusory
         And That He Is Entitled To Jurisdictional Discovery Both Fail

         Plaintiff contends that the M&G Defendants’ “self-serving declarations are conclusory

  and cannot be relied upon as evidence.” Resp. at 3. Plaintiff quotes the Declaration by Eli J. Kay-

  Oliphant (Doc. No. 48-4): “I did not take any action in Texas or directed toward Texas residents

  in connection with my representation of Joel and Mary Rich other than naming Edward

  Butowsky as one of the defendants in the Rich Lawsuit, which was filed in the Southern District

  of New York.” Resp. at 3. This is not, as Plaintiff suggests, “a conclusory refutation of the

  Plaintiff’s core allegations of liability[.]” Id. The only action that Kay-Oliphant (and the other

  M&G Defendants) took in representing Joel and Mary Rich that involved Texas was naming

  Plaintiff as a defendant in the Rich Lawsuit. This factual statement in his Declaration is

  submitted as evidence of the extent of his forum contacts.

         Further, Plaintiff’s request for jurisdictional discovery should be denied. See Resp. at 3,

  n. 1. A district court has broad discretion regarding whether to conduct jurisdictional discovery.

  Wyatt v. Kaplan, 686 F.2d 276, 284 (5th Cir. 1982). “‘Discovery on matters of personal

  jurisdiction . . . need not be permitted unless the motion to dismiss raises issues of fact.’” Kelly v.

  Syria Shell Petroleum Dev’t B.V., 213 F.3d 841, 855 (5th Cir. 2000) (quoting Wyatt, 686 F.2d at

  284). “‘When the lack of personal jurisdiction is clear, discovery would serve no purpose and

  should not be permitted.’” Id. (quoting Wyatt, 686 F.2d at 284). In order to be entitled to



                                                    7
Case 4:19-cv-00180-ALM-KPJ Document 145 Filed 09/18/19 Page 8 of 10 PageID #: 3135



  jurisdictional discovery, a plaintiff must make a preliminary showing of jurisdiction. Fielding v.

  Hubert Burda Media, Inc., 415 F.3d 419, 429 (5th Cir. 2005). He must present “factual

  allegations that suggest with reasonable particularity the possible existence of the requisite

  contacts.” HEI Res., Inc. v. Venture Research Inst., 2009 WL 2634858, at *7 (N.D. Tex. Aug 26,

  2009) (Lynn. J.) (citing Fielding, 415 F.3d at 429). He must state what facts he believes

  discovery would uncover and how those facts would support personal jurisdiction. Kelly v. Syria

  Shell Petroleum Dev. B.V., 213 F.3d 841, 855 (5th Cir. 2000). “Discovery on matters of personal

  jurisdiction ... need not be permitted unless the motion to dismiss raises issues of fact. When lack

  of personal jurisdiction is clear, discovery would serve no purpose and should not be permitted.”

  Wyatt, 686 F.2d at 284.

         In this case, Plaintiff makes a cursory request “to conduct limited discovery for the

  purpose of establishing personal jurisdiction.” Resp. at 3, n.1. Plaintiff’s superficial request does

  not identify the discovery he contends the Court should allow, what facts he hopes to learn, or

  how those facts would help him establish personal jurisdiction over the M&G Defendants. See

  Kelly, 213 F.3d at 855 (upholding denial of jurisdictional discovery when plaintiffs did not

  describe facts they hoped to obtain or how the information sought would support specific

  jurisdiction); see also Monkey Boy Graphix, Inc. v. Anton Sport, Inc., No. 3:08-CV-657-C, 2008

  WL 11349966, at *7 (N.D. Tex. Aug. 20, 2008) (denying jurisdictional discovery when plaintiff

  failed to state facts sought and how facts would support personal jurisdiction). In addition,

  Plaintiff’s entire jurisdictional argument is based on the uncontested fact that he lives in Texas.

  Based on clear Supreme Court and Fifth Circuit authority and the clear absence of jurisdictional

  contacts with Texas based on the M&G Defendants’ Declarations, discovery should not be

  permitted because “the lack of personal jurisdiction is clear[.]” Id.




                                                    8
Case 4:19-cv-00180-ALM-KPJ Document 145 Filed 09/18/19 Page 9 of 10 PageID #: 3136



  IV.    Conclusion

         For the foregoing reasons and those in their Motion to Dismiss, the M&G Defendants

  respectfully request that this Court grant their Motion to Dismiss under Federal Rule of Civil

  Procedure 12(b)(2) because the Court lacks the authority to exert personal jurisdiction over them

  in Texas.

                                              Respectfully submitted,

                                              THOMPSON, COE, COUSINS & IRONS, L.L.P.


                                              By:/s/ Alison H. Moore
                                                 Alison H. Moore
                                                 amoore@thompsoncoe.com
                                                 State Bar No. 09836500
                                                 Thomas J. Annis
                                                 State Bar No. 24047877
                                                 tannis@thompsoncoe.com
                                                 700 N. Pearl Street, 25th Floor
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 871-8200
                                                 Facsimile: (214) 871-8209

                                              COUNSEL FOR LEONARD A. GAIL, ELI J.
                                              KAY-OLIPHANT, SUYASH AGRAWAL, AND
                                              MASSEY & GAIL LLP




                                                 9
Case 4:19-cv-00180-ALM-KPJ Document 145 Filed 09/18/19 Page 10 of 10 PageID #: 3137



                                  CERTIFICATE OF SERVICE

           I certify that on September 18, 2019, I will electronically file the foregoing document
   with the Clerk of Court using the CM/ECF system, which will then send a notification to such
   users that are registered as e-filers with that system.


                                                      /s/ Alison H. Moore
                                                      Alison H. Moore




                                                 10
